Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-14 were restricted in view of the restriction requirement below. Claims 1-11 as filed 09/16/2019 are currently pending and considered below. An action on the merit now follows
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11, drawn to a treadmill device, classified in A63B 22/02.
Claims 12-14, drawn to method of use of a mobile application in use with a resistance device, classified in A63B 24/0087.
The inventions are independent or distinct, each from the other because:
Inventions A and B are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as a barbell spotting apparatus.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Adam Bruno on 1/27/2020 a provisional election was made without traverse to prosecute the invention of Apparatus A, claims 1-11.  Affirmation s 12-14 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 5: “spectrum drum” (Figures show a drum but it is unclear if that drum is the “spectrum” drum).
Claim 6: “first set of winch bolts” on the “upper cross-members” (Figure 5 shows winch bolts 61 on the lower cross-member only, which is claimed in Claim 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5, line 3 recites “spectrum drum”. The specifications do not provide proper antecedent basis for “spectrum” and it is unclear what makes a drum a spectrum drum.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 16: correct semicolon to colon after comprising.
Claim 2, line 11: correct “hollow top” to ---a hollow top---.
Claim 9: line 7: correct “which relay” to ---winch relay---.
Claim 10: line 7: correct “which relay” to ---winch relay---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “second” for all limitations. The claim is rendered indefinite as “second” implies a first set however no first set has been claims in claim 1. It is unclear if claim 7 is meant to be dependent on claim 6 which claims the first sets of similar limitations (see drawing objection above regarding “winch bolts”; in as much as applicant has shown there is only a “first set of winch bolts” on the lower cross-member).
Claim 8, lines 3-4 recite “vertical poles”. Claim 8 is being interpreted to be dependent on claim 2 (see 112(d) below). It is unclear how many vertical poles are being claimed as claim 2 only recites “a vertical pole”.
Claims 9-10, lines 3 recite “a microcontroller with a Bluetooth/ZigBee receiver and transmitter”. The claim is rendered indefinite as it is unclear if this is the same microcontroller with transmitter and receiver in claim 1 further defined as Bluetooth/ZigBee or a second different microcontroller. In as much as applicant has shown there is only one microcontroller.
Claim 10 contains the trademark/trade name “ZigBee”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of receiver and transmitter and, accordingly, the description is indefinite.
The following is a quotation of 35 U.S.C. 112(d):


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 is dependent on itself. Claim 8 is believed to be dependent on claim 2 due to antecedent basis for limitations in claim 8.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170312582 A1 (Root) in view of US 4998725 A (Watterson) in further view of US 6123649 A (Lee et al; henceforth Lee).
	Regarding Independent Claim 1, Root discloses an adjustable resistance apparatus (motor 40, motor housing 18, cable 30) comprising: 
(posts 16 with mounting; housing 18 is mounted to the posts 16), wherein the universal mounting bracket assembly secures the adjustable resistance apparatus to a treadmill (treadmill 10; housing 18 is mounted to posts 16, through mounting means, which are mounted to treadmill 10, see Figure 1A); 
	an electric winch (motor 40; “a gear positioned in-line with the motor. In these aspects, it is contemplated that rotation of the gear of the potentiometer (in response to the force applied by the motor) can correspond to an axial translation of the cable” ¶ 32; motor 40 rotates back and forth moving cable 30 forward or rearward relative to housing 18); 
	an upper cross-member (Figure 5B: Annotated), wherein the upper cross-member provides structural support to the adjustable resistance apparatus (upper cross-member connects the two vertical members and provides structural support to housing 18); 
	an elastomeric band (“cable 30 can comprise an elastic material (e.g., rubber)” ¶ 22), wherein the elastomeric band is secured on one end to the electric winch (“motor 40 can be coupled to the cable 30” ¶ 22) and on an opposite end to a waist attachment point (harness 20); 
	and a communications system (“control system” ¶ 30; Figures 3A-3C) comprising:
		a control box (computing device 101, Figure 3B), wherein the control box further comprises: 
		a microcontroller (processor 103) comprising a transmitter and a receiver (network adaptor 108, see Figure 3B for arrow showing flow of information to and from the network and network adapter).

	Watterson teaches an analogous treadmill exercise device comprising a communications system (“control console” Col. 8, line 18, Figure 3; same as control console 10 of Figure 1 except for output circuit 46) comprising: a control box (computation means 24), wherein the control box further comprises: a frame (chassis 212); 20a microcontroller (microprocessor 50); a 12-volt power supply (power supply means 36 with “12 volt regulated voltage” Col. 4, lines 12-19). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Root’s communication system with a frame and 12-volt power supply, as taught by Watterson, in order to provide a protective barrier around the electronics and provide a standard regulated power source for the various electronic components of the invention. 

    PNG
    media_image1.png
    441
    752
    media_image1.png
    Greyscale

Figure 1: Watterson
	Root in view of Watterson teaches the adjustable resistance apparatus as substantially claimed, see above. Root further discloses the electric winch/motor 40 is held by posts 16 in an (See Figure 5B) and that the support post can comprise a support frame (¶ 22). Root does not disclose a lower cross-member, wherein the lower cross-member holds the electric winch.
	Lee teaches an analogous exercise treadmill with an adjustable resistance apparatus (resistance assembly 100) where the adjustable resistance apparatus comprises: 
	a universal mounting bracket assembly (tubular frame 110), wherein the universal 5mounting bracket assembly secures the adjustable resistance apparatus to a treadmill (treadmill 10); 
	a winch (spool 164 with cable reel 140, Figure 8);
	an upper cross-member (u-shaped portion 112 with upper cross member between two vertical portions making the U shape), wherein the upper cross-member provides structural support to the adjustable resistance 10apparatus (upper cross member provides structural framework to support the resistance assembly 100); 
	a lower cross-member (crossbar 122), wherein the lower cross-member holds the  winch (crossbar 122 helps hold the spool 164 in place on the frame); 
	a cable (cable 160), wherein the cable is secured on one end to the winch and on an opposite end to an 15attachment point (See figure 5 for cable 160 connected between the cable reel 140 and cuff 40).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Root’s support post with a lower cross-member as taught by Lee in order to provide a support framework to support the motor housing and electric winch system. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170312582 A1 (Root) in view of US 4998725 A (Watterson) and US 6123649 A (Lee) in further view of US 20140038777 A1 (Bird).
	Regarding Claim 5, Root in view of Watterson and Lee teaches the invention as substantially claimed, see above. Root does not disclose wherein the electric winch further comprises a 12-volt DC heavy duty gear motor and a 1.5-inch diameter spectrum drum.  
	Bird teaches an analogous exercise device solving the same issue of motorizing a cable reel system comprising an electric winch (reel 908 with DC motor 102), wherein the electric winch further comprises a 12-volt DC heavy duty gear motor (motor 102 with DC motor gear 326-a; ¶ 207 below; DC motor runs on 12 volts and has gears and therefore is a 12 volt gear motor) and a spectrum drum (take-up reel 908, Figure 10; in as much as applicant has shown reel 908 is a spectrum drum as it has the same shape as applicants and spools a cable 916 around its periphery).  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roots electric winch motor to be a 12 volt gear motor with gears connecting it to a spectrum drum as taught by Bird, in order to have a lower voltage higher torque motor that draws less power and provides less slippage of the motor shaft from external forces on the cable and cable drum.

    PNG
    media_image2.png
    115
    495
    media_image2.png
    Greyscale

¶ 207: Bird
.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170312582 A1 (Root) in view of US 4998725 A (Watterson) and US 6123649 A (Lee) in further view of US 20190209891 A1 (Fung).
	Regarding Claim 9, Root in view of Watterson and Lee teaches the invention as substantially claimed, see above (See 112(b) above; in as much as applicant has shown there is only one microcontroller and claim 9 is further defining the microcontroller as claimed in claim 1 to be a Bluetooth® receiver and transmitter). Root further discloses the adjustable resistance apparatus of claim 1, wherein the control system further comprises: 
	the microcontroller with the receiver and transmitter (processor 103 with network adapter 108), (“the user can enter commands and information into the computing device 101 via an input device” ¶ 55); 
(¶ 58 below; a user can connect a remote device 114 such as a phone to the computer device through LAN or WAN through the network adapter 108);
	wherein the user adjusts the resistance of the elastic band (“processor 52, 103 of the controller 50 disclosed herein can receive manual inputs from a user or other individual supervising the application of horizontal resistive force to the user” ¶ 56);
	wherein the microcontroller supplies the appropriate voltage and polarity to the winch relay and the winch relay activates the winch motor (“the processor 52 (103) can be configured to increase the average applied motor force when the operative length of the cable exceeds a first predetermined length. In these aspects the processor 52, 103 can be configured to decrease the average applied motor force when the operative length of the cable is below a second predetermined length” ¶ 29; the processor communicates with the motor through electrical signals to rotate the motor in an intended direction).  

    PNG
    media_image3.png
    348
    443
    media_image3.png
    Greyscale

¶ 58: Root
	Root does not disclose the microcontroller having a Bluetooth® receiver and transmitter; and wherein the user remotely adjusts the resistance of the elastic band through a downloadable application.
	Fung teaches an analogous exercise treadmill device solving the same issue of allowing the user to adjust the resistance through a control system (“network interface” ¶ 60) comprising 

    PNG
    media_image4.png
    181
    351
    media_image4.png
    Greyscale

	a Bluetooth® receiver and transmitter (“Bluetooth” ¶ 60), wherein the user remotely adjusts the resistance through a downloadable application (¶ 60 above; a user connects their smart device running a software application to control the resistance of the exercise device 100).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roots network adapter 108 to include a Bluetooth receiver and transmitter wherein the user remotely adjusts the resistance through a downloadable application as taught by Fung in order to allow for various modes of connections to remote devices and allow for the user to use their smart device to control the exercise machine.
	Regarding Claim 11, Root in view of Watterson, Lee, and Fung further teach the adjustable resistance apparatus of claim 9, wherein the microcontroller further comprises pre-programmable resistance workouts (“exercise protocol being followed” ¶ 26 below), wherein the (See Figure 2 wherein the system applies varying resistances and ¶ 26 below).   

    PNG
    media_image5.png
    392
    504
    media_image5.png
    Greyscale

¶ 26: Root
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170312582 A1 (Root) in view of US 4998725 A (Watterson), US 6123649 A (Lee), and US 20190209891 A1 (Fung) in further view of US 20170266483 A1 (Dalebout et al; henceforth Dalebout).
	Regarding Claim 10, Root in view of Watterson and Lee teaches the invention as substantially claimed, see above (See 112(b) above; in as much as applicant has shown there is only one microcontroller and claim 10 is further defining the microcontroller as claimed in claim 1 to be a Zigbee® receiver and transmitter). Root further discloses the adjustable resistance apparatus of claim 1, wherein the control system further comprises: 
	the microcontroller with the receiver and transmitter (processor 103 with network adapter 108), (“the user can enter commands and information into the computing device 101 via an input device” ¶ 55); 
(¶ 58 below; a user can connect a remote device 114 such as a phone to the computer device through LAN or WAN through the network adapter 108);
	wherein the user adjusts the resistance of the elastic band (“processor 52, 103 of the controller 50 disclosed herein can receive manual inputs from a user or other individual supervising the application of horizontal resistive force to the user” ¶ 56);
	wherein the microcontroller supplies the appropriate voltage and polarity to the winch relay and the winch relay activates the winch motor (“the processor 52 (103) can be configured to increase the average applied motor force when the operative length of the cable exceeds a first predetermined length. In these aspects the processor 52, 103 can be configured to decrease the average applied motor force when the operative length of the cable is below a second predetermined length” ¶ 29; the processor communicates with the motor through electrical signals to rotate the motor in an intended direction).  

    PNG
    media_image3.png
    348
    443
    media_image3.png
    Greyscale

¶ 58: Root
	Root does not disclose the microcontroller having a Zigbee® receiver and transmitter; and wherein the user remotely adjusts the resistance of the elastic band through a downloadable application.
	Fung teaches an analogous exercise treadmill device solving the same issue of allowing the user to adjust the resistance through a control system (“network interface” ¶ 60) comprising 

    PNG
    media_image4.png
    181
    351
    media_image4.png
    Greyscale

	a receiver and transmitter (“Wi-Fi or Bluetooth” ¶ 60), wherein the user remotely adjusts the resistance through a downloadable application (¶ 60 above; a user connects their smart device running a software application to control the resistance of the exercise device 100).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roots remote devices with a downloadable application wherein the user remotely adjusts the resistance through a downloadable application as taught by Fung in order to allow for the user to use their smart device to control the exercise machine.
	Root in view of Watterson, Lee, and Fung teaches the invention as substantially claimed, see above. Root does not disclose the microcontroller having a ZigBee® receiver and transmitter.
	Dalebout teaches an analogous exercise treadmill device solving the same issue of providing remote networking through a network adapter (¶ 129 below) comprising a ZigBee (“ZigBee protocol” ¶ 129 below). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roots’ network adapter with a ZigBee receiver and transmitter, as taught by Dalebout in order to allow for various modes of connections to remote devices for the user.

    PNG
    media_image6.png
    193
    413
    media_image6.png
    Greyscale

¶ 129: Dalebout

Allowable Subject Matter
Claims 2-4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record US 20170312582 A1 (Root) in view of US 4998725 A (Watterson), US 6123649 A (Lee) fails to teach or render obvious the adjustable resistance apparatus in combination with all of the elements and structural and functional relationships as claimed and further including a side portion, wherein the side portion further 
The prior art of record teaches support posts 16 mounted to treadmill 12, which is not considered equivalent to applicant’s invention and it would not be obvious to modify Root with side portions with winged bolts to conform to a treadmills shape without improper hindsight.
Regarding claims 6-7, the prior art of record US 20170312582 A1 (Root) in view of US 4998725 A (Watterson), US 6123649 A (Lee) fails to teach or render obvious the adjustable resistance apparatus in combination with all of the elements and structural and functional relationships as claimed and further including wherein the width of the adjustable resistance apparatus may be adjusted by sliding the first set of exterior pipes over the first center pipe; and a first set of compression nuts. 
The prior art of record teaches support posts 16 mounted to motor housing 18 and treadmill 12 which is not considered equivalent to applicant’s invention and it would not be obvious to modify Root’s posts to be adjustable in width as it the posts are mounted to the edges of the treadmill and reducing the width would cause the posts to be on the walking portion of the treadmill and increasing the width would have the posts disconnected from the treadmill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784